915 F.2d 1585
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert P. CHIPPS, Executor of the Estate of L.D. Chipps andMildred Chipps, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee
No. 90-5060.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1990.

Before ARCHER, Circuit Judge, JACK R. MILLER, Senior Circuit Judge and MICHEL, Circuit Judge.
JACK R. MILLER, Senior Circuit Judge.


1
We affirm the judgment of the Claims Court.


2
In dismissing the claims of Plaintiff, the Claims Court determined that Plaintiff's cause of action on the contested 65 acres accrued in January 1981.  Thus, Plaintiff's July of 1988 filing of this action missed the six-year limitation period provided by 28 U.S.C. Sec. 2501.


3
We note Plaintiff's contention that he has not been shown to have had knowledge prior to the fall of 1982 that the property involved was flood prone, so that no claim accrued for purposes of the Statute of Limitations until, at the earliest, the fall of 1982.  We note also that testimony of Dale Calendar supports the Claims Court's conclusion that Chipps experienced problems prior to 1982 due to the Government's raising of the level of Bayou Creek.


4
We are satisfied that the Claims Court did not abuse its discretion in granting the Government's motion to dismiss.